                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In re:
                                                   Case No. 20-51066
HENRY FORD VILLAGE, INC.,                          Chapter 11

          Debtor.                                  Hon. Mark A. Randon
_____________________________/

          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         PLEASE TAKE NOTICE that the undersigned appears as counsel to

Comerica Bank, in this bankruptcy matter, and requests that copies of all notices,

pleadings and other papers served or required to be served in this case also be served,

electronically or otherwise, on:


                                  Marc N. Swanson, Esq.
                        Miller, Canfield, Paddock and Stone, P.L.C.
                           150 W. Jefferson Avenue, Suite 2500
                                     Detroit, MI 48226
                                  Phone: (313) 496-7591
                                   Fax: (313) 496-8452
                              swansonm@millercanfield.com


         PLEASE TAKE FURTHER NOTICE that the foregoing request includes

the notice of any application, motion, petition, pleadings, request, complaint or

demand, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, delivery, telephone, email, telegraph, telex or

otherwise or made with regard to the referenced case and proceedings herein.


36847126.1/DEPT.BKPY
  20-51066-mar         Doc 73   Filed 11/13/20   Entered 11/13/20 11:26:18   Page 1 of 2
                                Respectfully submitted,

                                MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.

                                By: /s/ Marc N. Swanson
                                Marc N. Swanson (P71149)
                                150 West Jefferson, Suite 2500
                                Detroit, MI 48226
                                Phone: (313) 496-7591
                                Fax: (313) 496-8452
                                swansonm@millercanfield.com



Dated: November 13, 2020




36847126.1/DEPT.BKPY
  20-51066-mar         Doc 73    Filed 11/13/20   Entered 11/13/20 11:26:18   Page 2 of 2
